Title: To Thomas Jefferson from William Short, 14 December 1825
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Dec 14. 1825
I had this pleasure on the 2d ulto & trust that letter got safe to hand. I inclosed in it a song composed & sung at a public dinner by a man of your own age, & who to me has always professed the longest & most invariable friendship for you. I sent at the same time the discourse of a Russian on public education. I thought it might perchance amuse you to see the ideas in those climates on this subject, & particularly on that of the new heresy, as there considered, of the sovereignty of the people.I have recieved your kind & agreeable favor of the 15th ulto for which I thank you most sincerely, as well as for the copy of the new regulations which has come since under a blank cover. The account you give of the result of the late riot is most satisfactory—That there should have been this disturbance ought to surprize no one; as there is no instance I believe, throughout the U.S. of the same number of youths being gathered together in any institution, without similar effects, & by no means always ending as well. The idea of having the aid of the civil power seems to me a very sound one—for as you observe there can be no reason why these young men should not be subjected to the same laws as other citizens.I do not know & have not seen the gentleman of whom you spoke as having a son in the University—but Mr Chandler Price tells me that he has come back much pleased with the establishment. And I hope every father who has a son there will continue to be more & more so. This is now I believe, the season of vacation there—I shall be much pleased to learn the number of students at the next session. It would be very desirable that the number & the States from whence they come should be published in the Charlottesville or Richmond papers or both. The Enquirer, from time to time speaks of the affairs of the University; but not as often as I could wish—It may be however that I do not happen to see the paper always when this subject is mentioned.I observe that Mr J: Randolph is named to the U.S. Senate. It will of course give pleasure to the late President, that Giles should have been disappointed; as from the late publications of this gentleman, I percieve there is an inveterate feud existing, of which I was not aware before—I think when I first saw Mr Monroe in France, he spoke well of Giles, & certainly of having acted in concert with him on a memorable occasion which he then mentioned. I have never heard the cause of their brouillerie. I never saw Mr Giles but once—from what I have seen & from all I have heard of him, I own I feel no partiality for him. Perhaps I may be prejudiced, (but do not think I am) from the part he took against me in the Senate. In the present instance where he begins by representing himself as looking only to the other world & having one foot in the grave, & then wishing to get both feet on the Senate floor, he certainly reminds me of the fable of the old Cat who feigned himself diseased,  devout & dying in order to bring the rats around him that he might pounce upon them.It seemed to me of late that each State had adopted the usages of having themselves represented by Governors in the U.S. Senate—And I took for granted that Virginia would not deviate in the present instance. The State however will be very much distinguished by the talents of their Senators, & most ably represented by them.Notwithstanding my long absence from my native State, I have always felt as well here as in Europe that my attachment was in now way diminished by that absence. If you recollect I wrote to you more than once on a subject wch I know had often occupied your mind, the black population of the State. At that time I had a very incorrect & imperfect view of the subject—I then thought that the great if not the only difficulty would be the procuring liberty for these people with their owners consent.  And in pursuance of this idea I by will left a fixed annual sum to be employed each year in the purchase & liberation of female slaves. I hoped others would follow the example, & calculated that the maxim of partus sequiter ventrem would in a few generations extirpate  slavery altogether, by this means.A nearer view of the subject however in all its parts has convinced me that the great difficulty does not lye where I thought it did—and indeed that the greatest difficulty only begins where I thought it would end; that is, with these people in their new state of freedom. I am convinced now that this population amongst us  is an evil without a remedy. All the plans of expopulating the State of them are fraught with more cruelty than humanity, although I know that the motives of these who are aiming at  it flow from benevolence.Instead of losing time & wasting efforts  on such plans would it not be wiser to endeavour to modify & moderate the evil? Let the public mind be directed to this course, & the most beneficial results, I think could not fail to be obtained—Is there no possibility of getting the legislature of the State to convert their present condition into that of villenage, & attaching them to the globe. All our legislators have read or heard of Coke upon Lyttleton—They may learn that such a state of things has existed, & may see all the laws respecting it, which laws they may change, modify & adapt to their own views. If you should think this would be an improvement, & were to develope the idea to some member of the legislature he would perhaps bring it forward—Nothing would be done at present of course—but this would be sowing the seed, which could not fail hereafter to bring forth good fruit.I remember well that near half a century ago you treated of this population, but then were in favor of the expopulating system. If you should have now, like myself, become convinced of the impracticability, or even of the inhumanity of this plan, would it not be worth while to encourage the idea of changing the condition of these slaves in to that of serfs attached to the globe.—I will end this rêverie (which I beg you to excuse) with the aid of Horace and as I might end the lines improperly, I will place it all in one line—Si quid novisti rectius, candidus imperti; si non, his utere mecum—Let me add my best wishes for your health & happiness & remain dear Sir,your sincere & affectionate friend & servantW: Short